      Case 3:14-cr-00175-WHA Document 1110-2 Filed 10/30/19 Page 1 of 1



                                    Exhibit B


                                                  Date of Last   Date of Last
No.      County        Latitude     Longitude
                                                     Patrol       Inspection
 1    Alameda        37.83742499   -122.1904235    3/15/2018       4/20/2019
 2    Amador         38.443596     -120.714404     7/26/2019       3/25/2019
 3    Butte          39.57913      -121.1102645    6/26/2019       4/26/2019
 4    Contra Costa   37.90313      -122.18933     11/16/2018       4/16/2019
 5    Contra Costa   37.847705     -122.147084      1/9/2018        1/4/2019
 6    Placer         39.03025      -120.971402     2/26/2019       5/31/2019
 7    Placer         39.00471963   -121.0364809     3/7/2019       2/28/2019
 8    Placer         38.857352     -121.212649     8/30/2017       9/16/2015
 9    Shasta         40.72226685   -122.3268417   10/17/2018       3/23/2019
10    Shasta         40.48158624   -122.2687965    3/25/2019       1/29/2015
11    Shasta         40.4839753    -122.3121229    2/11/2019       2/15/2015
12    Yuba           39.31297456   -121.4185258    5/20/2019       2/19/2015
